Mr. Justice McAllister delivered the opinion of the Court: This was a suit by appellee to recover wages for services as engineer upon appellant’s tug boat. On the trial, appellant gave evidence tending to show that • the boat was damaged by fire whilst in the charge of appellee as engineer; that it was the result of a breach of duty on his part, and sought to recoup for these damages in this action. The court instructed the jury, on request of appellee’s counsel, “that an engineer of a tug boat is not an insurer of the boat upon which he works, and is not responsible for damage to the machinery which is not directly attributable to his negligence.” This was a question of liability of agent to the principal. Story says: “The loss or damage need not be directly or immediately caused by the act which is done or omitted to be done. It will be sufficient if it be fairly attributable to it as a natural result, or a just consequence.” Story on Ag. sec. 217 (c). The instruction was erroneous, calculated to, and no doubt did, mislead the jury. Judgment reversed and cause remanded. Judgment reversed.